In re application of							:
Volker Kronseder							:		
Serial No. 15/738,535							:	DECISION ON
Filed:	December 20, 2017 						:	PETITION
For:  APPARATUS AND METHOD FOR LABELING CONTAINERS		:

This is a decision on the Petition under 37 CFR 1.144 filed on March 07, 2022 to request withdrawal of claims 22 and 23 as being drawn to a non-elected invention. 

The Statement of Facts set forth on pages 2 and 3 of the present Petition are deemed accurate. While no Office Action on the record has stated that the restriction requirement was being made final, it is agreed that, since this requirement has been maintained in the latest Office Action, i.e. the Advisory Action mailed on January 20, 2022, this holding is construed as being made final by the Examiner. Hence, this Petition is deemed appropriate and timely.

Claims 22 and 23 were added in an amendment filed on July 14, 2021 and were directed “suction opening configured to be activated via mechanical contact.” These claims were withdrawn from consideration in the Final Rejection of October 21, 2021 without any mention or explanation in the Office Action. Subsequently, in an Advisory Action mailed on January 20, 2022, it was explained that claims 22-23 are directed to an invention that is independent or distinct from the invention originally claimed, and, since the applicant has received an action on the merits for the originally presented invention, Applicant constructively elected by original presentation. Accordingly, claims 22 and 23 were withdrawn from consideration as being directed to a non-elected invention.
 
The instant Petition argues that claims 22 and 23 were improperly withdrawn as being directed to a non-elected invention. Specifically, the Petition contains two main arguments. First, that the restriction that was first detailed in the Advisory Action of January 20, 2022 is improper. Second, that the Office Action cites rules that do not apply to the subject application.

This application is a national stage application filed under 35 U.S.C. 371. The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). See MPEP 823. The analysis on the record only sets forth an independent and distinct analysis and does not apply the unity of invention analysis. See Advisory Action of January 20, 2022. Thus, the Petitioner’s argument that the Office applied the wrong restriction standard is persuasive. 

Accordingly, the petition to withdraw the holding of claims 22 and 23 as being directed to a non-elected invention is GRANTED. Upon the mailing of this Decision, this application will be forwarded to the Examiner for consideration of the Request for Continued Examination filed on February 22, 2022. 






/ALEXA D NECKEL/______________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

MCCOY RUSSELL LLP1410 NW JOHNSON STREET, SUITE 201PORTLAND OR 97209